Citation Nr: 0103913	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  94-31 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cholecystectomy as secondary to service-connected 
pyelonephritis.

2.  Entitlement to service connection for cancerous polyps as 
secondary to service-connected pyelonephritis.

3.  Entitlement to an increased rating for prostatitis, 
status post transurethral resection of prostate, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
pyelonephritis.

5.  Entitlement to an increased (compensable) rating for 
urethritis.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder secondary to service-connected 
genitourinary disorders, to include impotency.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from March 1951 to 
March 1953.

This matter arises from October 1993, June 1998 and March 
1999 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  The case 
has been referred to the Board of Veterans' Appeals (Board) 
for resolution.


FINDINGS OF FACT

1.  The veteran had a cholecystectomy in November 1992 for 
acute cholelithiasis with no medical evidence of residual 
disability. 

2.  There is no competent medical evidence to establish a 
nexus between the veteran's 1992 cholecystectomy and service-
connected pyelonephritis.

3.  The veteran had surgery in November 1992 to remove a 
polyp from his descending colon.

4.  There is no medical evidence to establish a nexus between 
the veteran's 1992 surgery for polyps and his service-
connected pyelonephritis.

5.  The veteran has mild, chronic prostatitis with urinary 
stress incontinence and urgency incontinence that is 
analogous to his requiring the wearing of absorbent materials 
which must be changed less than 2 times a day.  

6.  The veteran's pyelonephritis is not shown to be 
productive of mild impairment or to require long-term drug 
therapy with one to two hospitalizations per year, and/or 
intermittent, intensive management.   

7.  The veteran's urethritis is not shown to be productive of 
voiding dysfunction which requires the wearing of absorbent 
materials which must be changed less than 2 times per day. 

8.  In January 1970, the RO denied service connection for a 
psychiatric disorder as secondary to service-connected 
genitourinary disorders; the veteran failed to appeal that 
determination.  

9.  In June 1990, a request to reopen the claim for a 
psychiatric disorder secondary to genitourinary disorders was 
denied on the basis that the veteran had not submitted new 
and material evidence; the veteran failed to appeal that 
determination.   

10.  Evidence received since the RO's June 1990 decision is 
not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
secondary to genitourinary disorders, to included impotence.  

CONCLUSIONS OF LAW

1.  The veteran does not have residuals of a cholecystectomy 
which are proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2000).  

2.  The veteran's residuals of a polypectomy and currently 
diagnosed polyps are not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2000).  

3.  A disability rating in excess of 20 percent for 
prostatitis, status post transurethral resection of prostate, 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. § 4.115b, Diagnostic Code 7527 (2000).  

4.  The schedular criteria for a compensable disability 
rating for pyelonephritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.115b, Diagnostic 
Code 7504 (2000).

5.  The schedular criteria for a compensable disability 
rating for urethritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.115b, Diagnostic 
Code 7510 (2000).

6.  The June 1990 rating decision regarding service 
connection for a psychiatric disability is final.  
38 U.S.C.A. § 7105 (West 1991). 

7.  New and material evidence has not been received since the 
June 1990 rating decision, and the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
as secondary to service-connected genitourinary disorders has 
not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board notes 
that the RO requested and obtained all outpatient treatment 
records and the RO advised the veteran on numerous occasions 
of the evidence necessary to substantiate his claims for 
service connection on a secondary basis.  Thus, the RO has 
complied with the duty to assist as mandated by current law.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___, ___, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§  5102, 5103, 5103A).  

Applicable law provides that service connection may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted within the line of duty if the disability is not a 
result of the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  In addition, 
service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, as 
pertinent to this case, service connection may also be 
established for any disability shown to be proximately due to 
or the result of (either caused or aggravated by) a service-
connected disorder.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448-449 (1995).  

The veteran claims service connection for removal of his 
gallbladder and for cancerous polyps, asserting that both 
conditions were caused by his service connected 
pyelonephritis.  In both instances, the veteran was advised 
of the evidence necessary to establish a link between 
pyelonephritis and the claimed conditions, and was given 
ample opportunity to provide the requisite evidence, but the 
only evidence in the record that provides a nexus is the 
veteran's own testimony and opinion.  As a layperson, 
although he may report symptoms he perceives to be 
manifestations of disability, he is not competent to 
establish a medical diagnosis that is required is this 
instance.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran's service medical records are without complaint 
or clinical finding regarding gallbladder problems or polyps.  
VA medical records reveal that in early November 1992, the 
veteran had sigmoid surgery, and two weeks later, at the end 
of November 1992, he underwent a cholecystectomy due to acute 
cholelithiasis.  The remaining VA medical records covering 
the period from November 1992 through April 1999, show no 
complaints or clinical findings regarding the cholecystectomy 
and no medical evidence of sequelae.  Indeed, a private 
sonogram of the abdomen in March 1995 was normal, with normal 
evaluation of the common bile duct, postoperative 
cholecystectomy.  In addition, an April 1998 VA sonogram of 
the abdomen noted that the veteran was status post 
cholecystectomy without intra or extrahepatic biliary duct 
dilation or other abnormality related to the cholecystectomy.  
With regard to the veteran's history of polyps, a 
sigmoidoscopy in August 1994 showed scattered diverticula 
without evidence of polyps or masses.  A colonoscopic 
examination in August 1996 found the veteran to have 2 
hyperplastic polyps in the cecum and rectum with moderate 
diverticulosis.  The polyps were removed without incident and 
the veteran was advised to return for surveillance in 3 
years.  There was no indication  that the polyps were in any 
way related to service-connected pyelonephritis.  

In assessing the record in its entirety, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a cholecystectomy 
and for cancerous polyps, as secondary to his service-
connected pyelonephritis.  As noted previously, the only 
evidence of record to indicate a link between the claimed 
conditions and pyelonephritis is the veteran's testimony.  
Moreover, during his July 1999 hearing, he acknowledged that 
no medical professional had ever told him that there was a 
connection between his pyelonephritis and the gallbladder 
removal or the polyps.  It was his own opinion that since he 
had stones in his genitourinary system, that same condition 
caused the stones in his gallbladder.  He had no proof or 
medical basis to establish a relationship between his polyps 
and service-connected pyelonephritis.  Accordingly, the Board 
finds that as the preponderance of the evidence is against 
the veteran's claim, entitlement to service connection for a 
cholecystectomy, and for cancerous polyps, must be denied.  
It follows that as there is no evidence of record that is in 
relative equipoise, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).   

II.  Increased Ratings

As a preliminary matter, the Board finds that the duty to 
assist the veteran has been met with regard to his increased 
rating claims, in that he has had multiple VA genitourinary 
examinations and the RO has obtained all the necessary 
medical records, thus the record as it stands allows for an 
equitable determination of his appeal.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A). 

In assessing the veteran's disabilities, the Board reviews 
the evaluations as determined by the application of the VA's 
Schedule of Rating Disabilities which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. §  4.7 (2000).

A.  Prostatitis

The veteran was granted service connection for prostatitis, 
effective from the date of his separation from service.  
Subsequent to surgery in 1993, his disability was amended to 
include a transurethral resection of prostate (TURP).  He is 
currently assigned a 20 percent rating under the provisions 
of § 38 C.F.R. § 4.115b, Diagnostic Code 7527, which refers 
to postoperative residuals to the prostate gland.  Under this 
particular code, the residuals are rated according to voiding 
dysfunction or urinary tract infection, whichever condition 
predominates.  In the instant case, the veteran has been 
evaluated under a voiding dysfunction, which provides a 20 
percent rating for requiring the wearing of absorbent 
materials which must be changed less than 2 times a day.  A 
40 percent rating under this code requires the changing of 
absorbent materials 2 to 4 times daily, and a 60 percent 
rating is warranted for the use of an appliance, or wearing 
absorbent materials which must be changed more than 4 times a 
day.  There is no 20 percent rating under the schedule 
applicable to urinary tract infections, but a maximum 30 
percent rating is indicated for recurrent symptomatic 
infection requiring drainage/frequent hospitalization (more 
than 2 times annually), and/or requiring continuous intensive 
management.  

After reviewing the evidence of record, the Board finds that 
the veteran's chronic prostatitis and postoperative TURP is 
manifested by disability indicative of no more than a 20 
percent rating.  The VA medical records covering the period 
from November 1989 to March 1999 show that the veteran has 
had ongoing treatment for his complaints related to chronic 
prostatitis, and that a TURP was performed in 1993 to 
alleviate some of his symptoms.  A VA examination report of 
March 1995 noted some urinary frequency of 2 to 3 times a 
night, with a normal physical examination.  A VA examination 
report of March 1998 reflected no evidence of recurrent 
urinary tract infections, and an abdominal sonogram was 
normal.  An October 1998 VA examination report of the 
genitourinary system reflected the veteran's complaints of 
urinary stress incontinence and urgency incontinence without 
recurrent infection.  The examiner reported multiple 
diagnoses to include, benign prostatic hyperplasia, status 
post transurethral resection of the prostate, and urinary 
incontinence.  

During his July 1999 hearing, the veteran testified that he 
drank a great deal of water to sometimes force his bladder to 
work.  He also stated that he was at home and could use the 
bathroom whenever necessary, so he did not require the use of 
absorbent materials to remedy incontinence.  

Thus, while the evidence of record clearly shows that the 
veteran has been treated for his chronic prostatitis over the 
years, there is no medical evidence to show that the 
veteran's condition has worsened to the extent that an 
increased rating is warranted.  The veteran reported 
occasional urinary incontinence, and also reported difficulty 
urinating, but he did not require the use of absorbent 
materials.  Nor did he require the use of catheterization or 
frequent hospitalization to address recurrent infection.  
Indeed, the VA outpatient and examination reports of 1995 
through 1998 show no indication of infection.  The VA medical 
records show that the veteran has undergone consistent and 
regular monitoring of his prostate condition and continues in 
treatment for impotence as a result of surgery (which is 
service connected), but the medical evidence does not suggest 
an increase in symptomatology such that a rating in excess of 
20 percent is warranted.  Moreover, while the evidence is 
questionable as to whether the veteran even meets the 
criteria for a 20 percent rating, his rating has been in 
effect continuously since July 1956, and is protected from 
reduction as a result.  38 C.F.R. § 3.951(b) (2000).

B.  Pyelonephritis

Initially, the Board notes that the veteran's claim for a 
compensable rating for pyelonephritis was filed in 1992 and 
the appeal was perfected in 1994.  During the pendency of the 
appeal, the schedular criteria governing genitourinary 
disabilities was amended, effective February 17, 1994.  See 
58 Fed. Reg. 2,527 (Jan. 18, 1994).  The U. S. Court of 
Appeals for Veterans Claims (Court) has held that when a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Therefore, the Board will consider the veteran's 
disability under both the old and the revised regulations.  
However, the amended regulation may not be applied prior to 
its effective date.  VA O.G.C. Prec. Op. 3-2000 (Apr. 10, 
2000). Thus, the Board must apply the old version of the 
rating criteria prior to February 17, 1994, the effective 
date of the regulatory change.

Prior to October 8, 1994, chronic pyelonephritis was rated 
pursuant to 38 C.F.R. § 4.115a, Diagnostic Code 7504 (1993), 
which provided that such disability was to be rated as 
hydronephrosis (pyuria required).  Hydronephrosis was rated 
pursuant to 38 C.F.R. § 4.115a, Diagnostic Code 7509 (1993), 
which provided that a minimum 10 percent rating was warranted 
for mild impairment with only an occasional attack of colic, 
not infected and not requiring catheter drainage.  A 20 
percent rating was assignable for moderate impairment with 
frequent attacks of colic, requiring catheter drainage.  38 
C.F.R. § 4.115a (1993). 

Under the current rating criteria of 38 C.F.R. § 4.115b, 
Diagnostic Code 7504, pyelonephritis is evaluated as renal 
dysfunction or urinary tract infection, whichever 
predominates.  Here, the RO has considered the veteran's 
pyelonephritis under urinary tract infection which assigns a 
10 percent rating for requirements of long-term drug therapy, 
one to two hospitalizations per year, and/or intermittent 
intensive management.  A 30 percent rating may be assigned 
for urinary tract infection for recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  38 C.F.R. § 4.115a (2000).  

Pursuant to the ratings for renal dysfunction, albumin and 
casts with history of acute nephritis; or, hypertension that 
is non-compensable under Diagnostic Code 7101 is likewise 
noncompensable under 38 C.F.R. § 4.115a.  A minimum 30 
percent rating is assigned for albumin constant or recurring 
with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a.

After reviewing the medical evidence of record, the Board 
finds no basis for assigning a compensable rating for 
pyelonephritis under either the 1993 or the 2000 rating 
schedule.  The VA outpatient treatment records covering the 
period from November 1989 to July 1999 show ongoing treatment 
for a myriad of problems, including genitourinary ones, but 
there is no medical evidence of recurrent pyelonephritis.  As 
noted previously, a March 1995 abdominal and renal sonogram 
was normal with no evidence of cysts, masses, calcifications 
or hydronephrotic changes.  Likewise, a VA outpatient 
clinical record of January 1997 noted normal postoperative 
changes (for correction of penile curvature), without urinary 
symptoms.  An April 1998 VA abdominal sonogram report 
indicated the possibility of a reduction in size of the right 
kidney with a tiny 5 millimeter cyst projected in the upper 
pole of the right kidney.  There were no focal masses, no 
nephrolithiasis, or hydronephrosis.  A subsequent October 
1998 VA examination report noted no complaints regarding 
urinary tract infections, and the physical examination was 
normal.  The VA examiner's report included a diagnosis of a 
history of pyelonephritis.  There was no medical evidence to 
indicate that the condition had recurred or was active.  
Indeed, the VA examination reports and outpatient reports of 
record show no evidence of recurrent pyelonephritis since the 
last diagnosis during an August 1954 VA examination.  VA 
examination reports of July 1957 and October 1961 both note 
that the pyelonephritis was either quiescent or asymptomatic. 
Accordingly, the Board concludes that the preponderance of 
the evidence is against a compensable rating for 
pyelonephritis.

C.  Urethritis

The veteran was granted service connection for urethritis 
effective from July 1959.  In March 1997, he requested a 
compensable rating for his urinary problems.  The VA 
outpatient records covering the period from December 1953 
through March 1999, show that the last diagnosis of active 
urethritis was in September 1959.  A VA examination report of 
December 1975 showed no evidence of urethritis.  An 
intravenous pyelogram (IVP) was normal.  A VA examination 
report of February 1993 noted that the veteran had urethritis 
by history.  There was no evidence of current active disease.  
VA examination reports of March 1995 and March 1998 were 
likewise negative for evidence of current urethritis.  The 
veteran's primary complaints and clinical treatment of his 
genitourinary system between 1996 and 1999 were directed 
toward diagnosed anomalous penile curvature with impotence 
and recurring renal stones (both of which are service 
connected).  A VA examination report of October 1998 
reflected the veteran's complaints of urinary stress 
incontinence and urgency incontinence with the last episode 
of urinary calculus occurring in 1997.  The examiner included 
a diagnosis of urethral stricture.  

The veteran's urethritis is evaluated pursuant to 38 C.F.R. 
§ 4.115b, Diagnostic Code 7518, which refers to stricture of 
the urethra.  This disability is rated according to the 
criteria of a voiding dysfunction under 38 C.F.R. § 4.115a, 
which provides a minimum 20 percent rating for urinary 
frequency requiring the wearing of absorbent materials which 
must be changed less than 2 times a day.  While the medical 
evidence reflects the veteran's complaints of occasional 
urinary frequency (2 to 3 times a night) and a diagnosis of 
current stress incontinence, that particular disability has 
been evaluated as a residual of prostatitis and rated 
accordingly.  Therefore, to evaluate the same disability 
under a different diagnosis would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (2000).  In reviewing the 
medical evidence in its entirety, the Board finds no residual 
symptomatology associated with urethritis that would warrant 
a compensable rating.  Accordingly, as the preponderance of 
the evidence is against a compensable rating for urethritis, 
the claim must be denied.  

C.  Summary

In evaluating each of the foregoing claims for increased or 
compensable ratings, the Board finds no evidence in relative 
equipoise such that consideration of the doctrine of 
reasonable doubt is warranted.  38 U.S.C.A. §§ 1155, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   

III.  New and Material Evidence to Reopen Psychiatric Claim

The veteran's claim for service connection for a nervous 
condition on a direct basis was denied by the Board in 
January 1956.  In January 1969 he claimed service connection 
for a nervous condition on a secondary basis.  His claim was 
reopened with a January 1969 statement from a private 
physician, followed by a December 1969 private physician 
statement indicating the possibility of a link between the 
veteran's psychiatric condition and his prostatitis incurred 
during service.  A March 1969 VA psychiatric evaluation, 
addended in May 1969, specifically found no etiological link 
between the veteran's genitourinary condition and his 
psychiatric condition, although the examiner noted that the 
genitourinary problems could exacerbate the psychiatric 
condition.  The veteran's Axis I psychiatric diagnosis was 
schizophrenic reaction.  A VA examination report of January 
1970 likewise found no relationship between the veteran's 
schizophrenia and genitourinary problems.  The RO denied the 
veteran's claim in January 1970, and in February advised the 
veteran of the medical findings and his right to appeal.  He 
failed to appeal the RO's decision.  

On several occasions between March 1971 and May 1990, the 
veteran requested that his psychiatric claim be reopened.  In 
June 1990, the RO found that no new and material evidence had 
been submitted, and advised the veteran accordingly in July 
1990.  He failed to appeal that determination, and it 
therefore became final.  38 U.S.C.A. § 7105(c). 

In July 1998 the veteran claimed service connection for a 
psychiatric disorder secondary to service-connected 
impotence.  The RO determined, in a March 1999 rating 
decision, that new and material evidence had not been 
received to reopen the claim.  The present appeal ensued.  
The Board notes that, notwithstanding the nomenclature and 
varied etiology, the veteran's claim based upon impotence 
simply provides an alternate theory for his claim for a 
psychiatric disability.  A new theory of entitlement does not 
constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 
120, 123-24 (1997).  Therefore, the Board finds that the RO 
appropriately considered the claim according to the laws 
governing the submission of new and material evidence, and 
the Board will proceed accordingly.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).   

Applicable law provides that a claim which is the subject of a 
prior final decision may be reopened upon presentation of new 
and material evidence.  38 U.S.C.A. § 5108.  The analysis to 
be applied when a claim to reopen is presented begins with a 
determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a appellant's injury or disability 
it should be considered, regardless whether it changes the 
original outcome.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999).  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In addition, the 
Court has also held that in order to reopen a claim, there 
must be new and material evidence presented or secured "since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits."  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
Accordingly, the Board must consider whether new and material 
evidence has been received since the June 1990 rating 
decision.

The evidence submitted in conjunction with the veteran's 
request to reopen his claim includes VA medical records, 
Social Security Administration (SSA) records, and hearing 
testimony, none of which provides evidence that is relevant, 
or has not already been considered.  The VA medical records 
covering the period from November 1989 through July 1999 show 
that the veteran was under treatment on a regular basis for 
his multiple genitourinary problems but there was no 
indication of mental health treatment or current diagnosis.  
A VA outpatient mental health evaluation of June 1999 noted 
that the veteran was referred for feelings of anxiety, 
irritability, and disturbed sleep.  The psychiatrist noted 
that the veteran had worries about his physical health, high 
blood pressure, diabetes mellitus and status post TURP with 
sexual impotence.  The psychiatrist reported a diagnosis of 
adjustment disorder with mixed emotional features.  

The SSA records were essentially duplicates of VA medical 
records showing an April 1974 hospital admission for 
depressive reaction with suicidal ideation, after an 
attempted suicide with Valium, and an April 1979 medical 
diagnosis of anxiety neurosis, noting that the veteran had 
many emotional problems and had recently been fired from his 
job.  Also included with the records was a March 1984 
psychiatric evaluation for the Puerto Rico Department of 
Social Services Disability Determination Unit, which 
reflected a diagnosis of dysthymic disorder, moderate.

In July 1999, the veteran offered lengthy testimony as to the 
relationship between his nervous condition and his 
prostatitis and genitourinary condition.  He reported that 
his condition began during service when he first diagnosed 
with prostatitis, and had continued to the present time.  He 
reported seeking psychiatric help from the VA and from a 
private psychiatrist and stated that he had returned recently 
to the VA for psychiatric treatment.  He had been prescribed 
medication.  He did not testify, nor do the medical records 
show, that the VA psychiatrist related his psychiatric 
problems to service.  He testifed that he did not have any 
written evidence to confirm that his psychiatric disorder was 
secondary to prostatitis or impotency, but he reported that 
he had consulted with doctors in his family, and his son, an 
internist, believed that the condition of the veteran's 
nerves was secondary because he became sick with a prostate 
condition at such a young age.  

As is apparent from a review of the record, although the 
veteran's psychiatric diagnosis of adjustment disorder is 
new, in that it has not been reported previously, it is 
cumulative in that it simply provides another psychiatric 
diagnosis without establishing a link to service-connected 
genitourinary disorders.  The VA psychiatrist listed the 
veteran's impotence as one of the multiple physical health 
problems the veteran is worried about, without finding that 
the condition caused the psychiatric disorder.  Moreover, 
while the veteran's diagnosis of impotence related to penile 
curvature and the TURP served as the basis for this request 
to reopen, the veteran has carried varying psychiatric 
diagnoses of schizophrenic reaction, dysthymic disorder, and 
anxiety neurosis, beginning in 1969, and any etiological 
relationship to genitourinary problems has been ruled out.  
As noted previously, a new theory of entitlement does not 
constitute a new claim, and the veteran has failed to submit 
new evidence sufficient to provide the necessary medical 
nexus required to reopen his claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Accordingly, the Board concludes that there has been no 
evidence submitted, which by itself, or in connection with 
the evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  Thus, it follows that the claim for service 
connection for a psychiatric disorder secondary to service-
connected genitourinary disorders is denied.  

The Board views the above discussion as sufficient to inform 
the appellant of the elements necessary to reopen his claim 
for service connection.  See Graves v. Brown, 8 Vet. App. 
522, 524-525 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995). 



ORDER

Entitlement to service connection for residuals of a 
cholecystectomy as secondary to service-connected 
pyelonephritis is denied.

Entitlement to service connection for cancerous polyps as 
secondary to service-connected pyelonephritis is denied.

Entitlement to a rating in excess of 20 percent for 
prostatitis, status post transurethral resection of prostate, 
is denied. 

Entitlement to a compensable rating for pyelonephritis is 
denied.

Entitlement to a compensable rating for urethritis is denied.

New and material evidence having not been submitted to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder as secondary to service-connected 
genitourinary disorders, to include impotency, the claim is 
denied.



		
	ROBERT E. O'BRIEN 
	Acting Member, Board of Veterans' Appeals



 

